Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 1 of 12   PageID #: 504



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

CURTIS BLACK,                    *
                                 *
     Plaintiff,                  *
                                 *
                                   CIVIL ACTION NO. 19-000041-B
vs.                              *
                                 *
ANDREW M. SAUL,1                 *
Commissioner of Social Security, *
                                 *
     Defendant.                  *
                                 *

                                     ORDER

     Plaintiff     Curtis   Black    (hereinafter     “Plaintiff”),     seeks

judicial review of a final decision of the Commissioner of Social

Security denying his claim for a period of disability, disability

insurance benefits, and supplemental security income under Titles

II and XVI of the Social Security Act, 42 U.S.C. §§ 401, et seq.,

and 1381, et seq.     On May 22, 2020, the parties consented to have

the undersigned conduct any and all proceedings in this case.

(Doc. 20).      Thus, the action was referred to the undersigned to

conduct   all   proceedings    and    order   the   entry   of   judgment   in

accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil



1 Andrew M. Saul became the Commissioner of Social Security on June
5, 2019. Commissioner Saul is hereby substituted for the former
Acting Commissioner, Nancy A. Berryhill, as the named defendant in
this action. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 2 of 12    PageID #: 505



Procedure 73.     Upon careful consideration of the administrative

record and the memoranda of the parties, it is hereby ORDERED that

the decision of the Commissioner be REVERSED AND REMANDED.

I.   Procedural History

     Plaintiff protectively filed his application for benefits on

March 29, 2016, alleging disability beginning March 21, 2016, based

on high blood pressure and “heart problems.”             (Doc. 11 at 148,

185).    Plaintiff’s application was denied and upon timely request,

he was granted an administrative hearing before Administrative Law

Judge Ruth Ramsey on October 6, 2017.           (Id. at 31).        Plaintiff

attended the hearing with his counsel and provided testimony

related to his claims.      (Id. at 35).     A vocational expert (“VE”)

also appeared at the hearing and provided testimony.             (Id. at 48).

On March 20, 2018, the ALJ issued an unfavorable decision finding

that Plaintiff is not disabled.       (Id. at 18).    The Appeals Council

denied Plaintiff’s request for review on        December 12, 2018.        (Id.

at 4).   Therefore, the ALJ’s decision dated March 20, 2018, became

the final decision of the Commissioner.

     Having    exhausted    his   administrative     remedies,      Plaintiff

timely filed the present civil action.           (Doc. 1).       The parties

waived oral argument (Doc. 21), and agree that this case is now

ripe for judicial review and is properly before this Court pursuant

to 42 U.S.C. §§ 405(g) and 1383(c)(3).




                                     2
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 3 of 12   PageID #: 506



II.   Issues on Appeal


             1. Whether the ALJ erred in failing to fully
                develop the record by failing to order a
                consultative cardiac examination?

             2. Whether the ALJ erred in rejecting the
                opinions of Plaintiff’s treating physician
                because they were not submitted prior to
                five days before the hearing?

             3. Whether substantial evidence supports the
                RFC for a range of light work with the
                stated restrictions?


III. Factual Background

      Plaintiff was born on November 19, 1970, and was forty-six

years of age at the time of his administrative hearing on October

6, 2017.     (Doc. 11 at 31, 172).       Plaintiff graduated from high

school and has a commercial driver’s license.          (Id. at 37, 49-50,

176, 238).    He last worked as a delivery truck driver from 2015 to

2016 and as an asphalt truck driver in 2017.              (Id.).     He also

worked as a construction worker from 2011-2015.          (Id. at 50, 176).

At the administrative hearing, Plaintiff testified that he stopped

working because of problems with vertigo, dizziness, and blurred

vision.    (Id. at 44-46).

IV. Standard of Review

      In reviewing claims brought under the Act, this Court’s role

is a limited one.    The Court’s review is limited to determining 1)

whether the decision of the Secretary is supported by substantial



                                     3
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 4 of 12      PageID #: 507



evidence and 2) whether the correct legal standards were applied.2

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).                 A court

may not decide the facts anew, reweigh the evidence, or substitute

its judgment for that of the Commissioner.                Sewell v. Bowen, 792

F.2d 1065, 1067 (11th Cir. 1986).           The Commissioner’s findings of

fact must be affirmed if they are based upon substantial evidence.

Brown   v.    Sullivan,   921   F.2d       1233,   1235    (11th   Cir.   1991);

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)

(holding substantial evidence is defined as “more than a scintilla,

but less than a preponderance” and consists of “such relevant

evidence as a reasonable person would accept as adequate to support

a conclusion.”).       In determining whether substantial evidence

exists, a court must view the record as a whole, taking into

account    evidence   favorable,    as      well   as     unfavorable,    to   the

Commissioner’s decision.        Chester v. Bowen, 792 F. 2d 129, 131

(11th Cir. 1986); Short v. Apfel, 1999 U.S. Dist. LEXIS 10163, *4

(S.D. Ala. June 14, 1999).

V.   Statutory And Regulatory Framework

     An individual who applies for Social Security disability

benefits must prove his or her disability.              20 C.F.R. §§ 404.1512,

416.912.     Disability is defined as the “inability to engage in any


2 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).



                                       4
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 5 of 12        PageID #: 508



substantial    gainful     activity       by    reason     of   any     medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.”                 42 U.S.C. §§

423(d)(1)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a).                   The

Social   Security    regulations      provide      a     five-step     sequential

evaluation process for determining if a claimant has proven his

disability.    20 C.F.R. §§ 404.1520, 416.920.

     The claimant must first prove that he or she has not engaged

in substantial gainful activity.               The second step requires the

claimant to prove that he or she has a severe impairment or

combination of impairments.        If, at the third step, the claimant

proves that the impairment or combination of impairments meets or

equals a listed impairment, then the claimant is automatically

found disabled regardless of age, education, or work experience.

If the claimant cannot prevail at the third step, he or she must

proceed to the fourth step where the claimant must prove an

inability to perform their past relevant work.                  Jones v. Bowen,

810 F.2d 1001, 1005 (11th Cir. 1986).             In evaluating whether the

claimant has met this burden, the examiner must consider the

following four factors: (1) objective medical facts and clinical

findings; (2) diagnoses of examining physicians; (3) evidence of

pain; and (4) the claimant’s age, education and work history.                  Id.

Once a claimant meets this burden, it becomes the Commissioner’s


                                      5
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 6 of 12   PageID #: 509



burden to prove at the fifth step that the claimant is capable of

engaging in another kind of substantial gainful employment which

exists in significant numbers in the national economy, given the

claimant’s residual functional capacity, age, education, and work

history.     Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir. 1985).

If the Commissioner can demonstrate that there are such jobs the

claimant can perform, the claimant must prove inability to perform

those jobs in order to be found disabled.              Jones v. Apfel, 190

F.3d 1224, 1228 (11th        Cir. 1999).     See also Hale v. Bowen, 831

F.2d 1007, 1011 (11th Cir. 1987) (citing Francis v. Heckler, 749

F.2d 1562, 1564 (11th Cir. 1985)).

VI.   Discussion


             A. The ALJ erred in failing to fully develop
                the record by ordering a consultative
                cardiac examination.

      Plaintiff argues that the ALJ erred in failing to fulfill his

duty to develop the record by failing to order a consultative

cardiac examination.         (Doc. 15 at 5).       The record shows that

Plaintiff requested a consultative cardiac examination, and the

request was denied. (Doc. 11 at 18-19). The Commissioner counters

that the medical evidence in the record was sufficient for the ALJ

to    make   an   informed    decision     regarding   the   RFC;   thus,     a

consultative      cardiac    examination    was   neither    necessary      nor

required.    (Doc. 17 at 3).     Having reviewed the record at length,



                                     6
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 7 of 12              PageID #: 510



the   Court   finds   that   the   ALJ       erred        in   failing      to   order   a

consultative cardiac examination.

      It is well established that a hearing before an ALJ in social

security cases is inquisitorial and not adversarial.                          A claimant

bears the burden of proving disability and of producing evidence

in support of his claim, while the ALJ has “a basic duty to develop

a full and fair record.”      Ellison v. Barnhart, 355 F.3d 1272, 1276

(11th Cir. 2003); see also Ingram v. Commissioner of Soc. Sec.

Admin., 496 F.3d 1253, 1269 (11th Cir. 2007).

      In fulfilling his or her duty to conduct a full and fair

inquiry, the ALJ has the discretion to order a consultative

examination where the record establishes that such is necessary to

enable the ALJ to render a decision.                Holladay v. Bowen, 848 F.2d

1206, 1210 (11th Cir. 1988).         The ALJ is not required to order a

consultative examination where the record contains sufficient

evidence to permit the ALJ’s RFC determination.                    Ingram, 496 F.3d

at 1269 (“The administrative law judge has a duty to develop the

record    where   appropriate      but       is     not    required      to      order   a

consultative examination as long as the record contains sufficient

evidence for the administrative law judge to make an informed

decision.”); Good v. Astrue, 240 Fed. Appx. 399, 404 (11th Cir.

2007)    (unpublished)   (“the     ALJ       need    not       order   an     additional

consultative examination where the record was sufficient for a

decision.”).


                                         7
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 8 of 12   PageID #: 511



      Having reviewed the record in this case, the Court finds that

a consultative cardiac examination was necessary in order for the

ALJ   to   make   an   informed   decision   regarding   the     severity   of

Plaintiff’s diagnosed heart condition.

      In    her   decision    denying     Plaintiff’s    request      for   a

consultative examination, the ALJ stated:

            The undersigned did consider a post-hearing
            request from the claimant’s representative for
            a cardiac consultative examination due to
            records from March and April 2016 mentioning
            a congestive heart failure diagnosis and a
            finding of lower extremity edema. The request
            is denied. The undersigned notes more recent
            objective cardiac notations, at Exhibit 9F,
            indicating a regular rate and rhythm with
            normal enzymes. Thus, sufficient evidence is
            in the file to evaluate the severity of the
            claimant’s heart condition.

(Doc. 11 at 18-19)(emphasis added).

      As Plaintiff points out, the record confirms that the “more

recent objective cardiac notations, at Exhibit 9F,” cited by the

ALJ, actually show critically high enzymes in tests conducted at

the hospital in January and July 2017, and a recommendation from

the emergency room physician that Plaintiff follow up with a

cardiologist.      (Doc. 11 at 396-412).       Specifically, the record

shows that, in January 2017, Plaintiff presented to the emergency

room with complaints of intermittent chest pain for one month and

vertigo.    (Id. at 408-09).       A cardiac examination at that time

revealed normal rate and rhythm and no murmurs, rubs, or gallops;



                                      8
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 9 of 12         PageID #: 512



however, tests showed critically high enzymes.                   (Id. at 410-12).

Then, on July 5, 2017, Plaintiff returned to the emergency room

with complaints of chest pain, and initial tests conducted at that

time showed “equivocal” cardiac enzymes, prompting additional

testing.       (Id.   at   394-96).        The    additional      tests   revealed

critically high enzymes.          (Id. at 398-400).         Then, on July 12,

2017, Plaintiff returned to the emergency room, again complaining

of chest pain.        (Id. at 395).    His physical examination on that

date revealed regular rate and rhythm and no murmurs, gallops or

rubs.   It appears there was no enzyme testing on that date.                (Id.).

In addition to the foregoing evidence, Plaintiff points to evidence

that his blood pressure has remained elevated throughout 2016 and

2017; that he has been diagnosed with and treated for congestive

heart failure and hypertension; and that he has been instructed to

see a cardiologist but cannot afford to do so.               (Doc. 15 at 5-6).

       Of particular concern for the Court is the ALJ’s statement

that    she   was   denying    Plaintiff’s       request   for    a   consultative

examination because the “more recent objective cardiac notations,

at Exhibit 9F, indicat[e] a regular rate and rhythm with normal

enzymes.      Thus, sufficient evidence is in the file to evaluate the

severity of the claimant’s heart condition.”                     (Doc. 11 at 18-

19)(emphasis added).          This is incorrect.      As discussed, the more

recent records located at Exhibit 9F clearly show critically high

enzymes, not normal enzymes.          (Id. at 398-400, 410-12).            Because


                                       9
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 10 of 12     PageID #: 513



a substantial basis for the ALJ’s denial of Plaintiff’s request

for a consultative examination is incorrect, the undersigned finds

that the ALJ erred in failing to order a consultative cardiac

examination.

       Indeed, the Commissioner appears to have no response to this

discrepancy in the ALJ’s examination of the medical records. (Doc.

17 at 4).        Rather, the Commissioner merely points to evidence

showing that Plaintiff was diagnosed with congestive heart failure

in 2016 (Doc. 11 at 251, 307); an echocardiogram from March 21,

2016, showed low normal left ventricular systolic function at 50-

55%    with   grossly    normal   right    ventricular    size    and   systolic

function, mild mitral regurgitation, and no pericardial effusion

(id. at 252); Plaintiff presented to the emergency room on March

22, 2016, complaining of chest pain and shortness of breath, and

his cardiac enzymes were negative, and other laboratory studies

were    normal    (id.   at   294);   on    March   22,   2016,    Plaintiff’s

hypertension was under good control, and it was noted that his

chest pain may even have a noncardiac etiology (id. at 295-97); at

follow up on March 30, 2016, Plaintiff denied fatigue, weakness,

chest pain, peripheral edema, or shortness of breath, and a

cardiovascular exam was normal (id. at 303-04); Plaintiff did not

seek treatment for chest pain again until January 2017, at which

time his physical exam showed regular rate rhythm and no murmurs,

rubs, or gallops, as well as normal S1 and S2 (id. at 409); in


                                      10
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 11 of 12    PageID #: 514



July 2017, Plaintiff again complained of chest pain and dizziness

and reported that he had been out of his Coreg and Ramipril3 (id.

at 394); and Plaintiff’s physical exam on July 12, 2017, showed

regular rate and rhythm with no murmurs, rubs, or gallops. (id. at

395).

      The evidence cited by the Commissioner does not alter the

facts that Plaintiff has been diagnosed with congestive heart

failure, which the ALJ found to be a severe impairment,4 and that

the ALJ misstated the evidence used as the basis for her decision

to   deny    Plaintiff’s     request      for    a   consultative      cardiac

examination.        Given    Plaintiff’s        continued,   and    seemingly

worsening, heart problems in 2017 and the objective evidence of

critically high enzymes (which the ALJ incorrectly overlooked),

the Court is satisfied that the ALJ erred in failing to obtain a

consultative cardiac examination in order to determine the extent

of any limitations caused by Plaintiff’s diagnosed heart problems.

      Accordingly, the Court finds that the ALJ erred in failing to




3 According to Plaintiff, he is unable to afford his medications
or to see a cardiologist. (Doc. 15 at 5).
4
 The ALJ found that Plaintiff’s severe impairments include
hypertension,  congestive   heart  failure,   vestibular  system
disorders, sleep-related breathing disorders, and asthma. (Doc.
11 at 21).


                                     11
Case 2:19-cv-00041-B Document 24-1 Filed 06/17/20 Page 12 of 12    PageID #: 515



order a consultative cardiac examination.5

VII.    Conclusion

       For   the   reasons   set   forth     herein,    and    upon    careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claim for a period of

disability,     disability    insurance     benefits,    and      supplemental

security income be REVERSED AND REMANDED for further proceedings

consistent with this opinion.6

       DONE this 17th day of June, 2020.

                                                 /s/ SONJA F. BIVINS
                                           UNITED STATES MAGISTRATE JUDGE




5
 Having found that this case must be remanded for further
proceedings, the Court need not address Plaintiff’s remaining
arguments for reversal.
6
 The Court expresses no opinion on whether Plaintiff’s cardiac
condition is disabling, only that the record is insufficient to
make   that   determination,   particularly   given   the   ALJ’s
misinterpretation of the medical records on which she based her
decision to deny the request for a consultative examination.


                                     12
